DETAILED ACTION
In response to remarks filed on 9 June 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.
Status of Claims
Claims 1, 2, 4-7 and 10-15 are pending;
Claims 1, 4, 7, 10-13 and 15 are currently amended;
Claims 2, 5, 6 and 14 were previously presented;
Claims 3, 8 and 9 are cancelled;
Claims 1, 2, 4-7 and 10-15 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 9 June 2022 have been fully considered and they are moot since a new reference has been introduced to reject the claims which examiner would like applicant to address before moving towards an allowance. Examiner would like applicant to further define what are the first and second operations in the claims and have claim 15 fully mirror claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 state “first operation” and “second operation”. It is unclear what it is meant by such operations which make the claim unclear and difficult to examine under the broadest reasonable interpretation. The dependent claims are also rejected for depending on claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 and 10-15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (U.S. Patent Application Publication No. 2015/0226316).
As to Claim 1, Tanaka discloses a work vehicle (100) comprising: 
A first operation apparatus (25, 30, 40, 41, 42, 43) having at least a first position and a neutral position, the first operation apparatus being one or more of a control lever (25, 30), a switch (40, 41, 42, 43), and a joystick; 
A transmission (3) having a plurality of gear positions; and 
A controller (10) that controls shifting of a gear position of the plurality of gear positions of the transmission to a position equal to or lower than a shift upper limit position (3 in Figure 4B) based on a vehicle speed of the work vehicle, the shift upper limit position represents a gear position among the plurality of gear positions (2, 3, 4, 5) of the transmission, the controller further: 
Raises the shift upper limit position (3 in Figure 4B) by one position (3 to 4 in Figure 4B) based on a first operation on the first operation apparatus, the first operation (F of 30 in Figure 3) moving the first operation apparatus to the first position from the neutral position and the first operation being held on the first operation apparatus for less than a predetermined time, and 
Changes the shift upper limit position (3 in Figure 4B) from a first shift upper limit position immediately before a second operation (R of 30 in Figure 3) on the first operation apparatus, which is different from the first operation, to a second shift upper limit position (5 in Figure 4B) based on the second operation on the first operation apparatus, the second shift upper limit position being higher than the first shift upper limit position (3 in Figure 4B) by at least two positions (5 is higher than 3 in Figure 4B), the second operation moving the first operation apparatus to the first position from the neutral position and the second operation being held on the first operation apparatus for the predetermined time or longer.
As to Claim 2, Tanaka discloses the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka also discloses wherein 20the second shift upper limit position (5 in Figure 4B) is a highest gear position of the transmission.  
As to Claim 4, Tanaka discloses the invention of Claim 3 (Refer to Claim 3 discussion). Tanaka also discloses wherein -21 -G20180016WO-00 z 9180054WO01 the first operation apparatus is implemented by a control lever (30) that accepts the first operation (F) and the second operation (R).  
As to Claim 5, Tanaka discloses the invention of Claim 4 (Refer to Claim 4 discussion). Tanaka also discloses wherein 5the control lever is set to a neutral position (N), a first position for raising the shift upper limit position (3 in Figure 4A) by one position in response to the first operation, and a second position for lowering the shift upper limit position by one position (2 in Figure 4A) in response to a third operation for moving the control lever in a direction opposite to a direction in the first operation, and 10the second operation is an operation for moving the control lever from the neutral position to the first position and maintaining the control lever at the first position for the predetermined time period or longer.  
As to Claim 6, Tanaka discloses the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka also discloses wherein 15the first operation apparatus is implemented by a first push button switch (40).  
As to Claim 7, Tanaka discloses the invention of Claim 6 (Refer to Claim 6 discussion). Tanaka also discloses further comprising a second push button switch (41) that lowers the shift upper limit position by one position.
20As to Claim 10, Tanaka discloses the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka also discloses wherein the controller (10) further controls the transmission (3) to set the gear position to a gear position as high - 22 -G20180016WO-00 : 9180054WO01as the shift upper limit position (5 in Figure 4A) when the shift upper limit position is equal to or lower than a predetermined threshold position, and controls the transmission to set the gear position to a gear position within a range equal to or higher than the predetermined threshold position and equal to or 5lower than the shift upper limit position (2, 3, 4 in Figure 4A) when the shift upper limit position is higher than the predetermined threshold position.  
As to Claim 11, Tanaka discloses the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka also discloses further comprising: a steering apparatus (22); and 10a plurality of steering input apparatuses (23, 24), wherein the controller (10) changes the shift upper limit position to the second shift upper limit position on condition that the steering apparatus is in a controllable state based on an operation onto a predetermined steering input apparatus of the plurality of steering input apparatuses.  
As to Claim 12, Tanaka discloses the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka also discloses further comprising a third operation apparatus (24) that switches between forward travel and rearward travel, the third operation being one of a control lever, a switch (24) and a joystick, wherein the controller changes the shift upper limit position to the second 20shift upper limit position on condition that the third operation apparatus is set to a forward travel position.  
As to Claim 13, Tanaka discloses the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka also discloses comprising a work implement (112); and 25a locking apparatus (114, 115) that locks an operation by the work implement, wherein the controller (10) changes the shift upper limit position to the second shift upper limit position on condition that the locking apparatus has locked the operation by the work implement.  
As to Claim 14, Tanaka discloses the invention of Claim 1 (Refer to Claim 1 discussion). Tanaka also discloses the work vehicle being implemented by a grader (112).  
5As to Claim 15, Tanaka discloses a control method in a work vehicle (100) including an operation apparatus, the control method comprising: 
Raising a shift upper limit position (3 in Figure 4B) of a gear position of a plurality of gear positions of a transmission (3) by one position (3 to 4 in Figure 4B) based on a first operation (F of 30 in Figure 3) on the operation apparatus (25, 30, 40, 41, 42, 43), the shift upper limit position represents a gear position among the plurality of gear positions of the transmission, the operation apparatus being one or more of a control lever (25, 30), a switch (40, 41, 42, 43), and a joystick, the first operation moving the operation apparatus to a first position from a neutral position and the first operation being held on the operation apparatus for less than a predetermined time; 
Shifting the gear position to a position equal to or lower (3 to 2 in Figure 4B) than the shift upper limit position based on a vehicle speed of the work vehicle; and 
Changing the shift upper limit position (3 in Figure 4B) from a first shift upper limit position immediately before a second operation (R of 30 in Figure 3) on the first operation apparatus, which is different from the first operation, to a second shift upper limit position (5 in Figure 4B) based on the second operation on the operation apparatus, the second shift upper limit position being higher than the first shift upper limit position by at least two positions (5 is higher than 3 in Figure 4B), the second operation moving the operation apparatus to the first position from the neutral position and the second operation being held on the operation apparatus for the predetermined time or longer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678